Filed 10/6/22 Santa Cruz County Dept. of Child Support Services v. Mendez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 SANTA CRUZ COUNTY                                                   H049394
 DEPARTMENT OF CHILD SUPPORT                                        (Santa Cruz County
 SERVICES,                                                           Super. Ct. No. FL039316)

             Plaintiff and Appellant,

             v.

 BOLIVAR Y. MENDEZ,

             Defendant and Respondent.
                                        MEMORANDUM OPINION1
         Appellant Santa Cruz County Department of Child Support Services (Department)
appeals an order setting the child support obligation of respondent Bolivar Mendez
(Mendez). The Department contends that the trial court erred in setting support below
the amount required by child support guidelines. Mendez has not appeared in the appeal
and has not filed a respondent’s brief.2 We conclude that the court abused its discretion
when it deviated from the guideline support amount without providing the required
reasoning. Therefore, we reverse and remand.


         1
          We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also People v. Garcia (2002) 97 Cal.App.4th
847, 853-855.)
        2
          Because Mendez failed to file a brief after receiving notice of default, resolution
of this appeal is based solely on the record, the opening brief, and oral argument by the
Department. (Cal. Rules of Court, rule 8.220(a).)
         Mendez is the father of two children for whom he currently pays child support. In
2015, Mendez and the children’s mother entered into a stipulated judgment regarding
parental obligations which set his monthly child support obligation at $527. In 2021, the
Department filed a request to modify Mendez’s child support obligation, asserting that
the prior child support order was last modified three years earlier and that Mendez’s
current income had increased. At a hearing, the court found that, according to the child
support calculator, Mendez’s monthly child support obligation would be $917 but
concluded that this amount would be unaffordable. Although the Department argued that
Mendez previously demonstrated an ability to pay $527 monthly, and that his income had
increased since the time that amount was ordered, the court reduced Mendez’s child
support obligation to $300 per month with an additional $200 monthly payment to reduce
child support arrears. The Department timely appealed.
         On appeal, the Department asserts that the court erred in reducing child support
from $917 to $300 monthly, because the order is not supported by substantial evidence,
and because the court failed to make sufficient findings that the reduction was in the
children’s best interest.
         We review child support awards for abuse of discretion. (Y.R. v. A.F. (2017) 9
Cal.App.5th 974, 982 (Y.R.).) In conducting this review, we “determine whether the trial
court’s factual findings are supported by substantial evidence and whether the trial court
reasonably exercised its discretion—that is, whether any judge reasonably could have
made such an order.” (In re Marriage of Morton (2018) 27 Cal.App.5th 1025, 1039.)
The only discretion provided to a trial court with respect to child support awards is that
set forth by statute or rule. (Stanislaus County v. Gibbs (1997) 59 Cal.App.4th 1417,
1425.)




                                              2
       California has adopted a “statewide uniform guideline for determining child
support orders.” (Fam. Code, § 4055, subd. (a).)3 The court may depart from the
guideline only in special circumstances, and when doing so must state, in writing or on
the record, (1) the amount of support that would have been ordered under the guideline,
(2) the reasons the amount of support ordered differs from the guideline, and (3) the
reasons the amount of support ordered is in the best interests of the child. (§§ 4052,
4056, subd. (a).) “The statutory findings are mandatory. The failure to make them
precludes effective appellate review and may constitute reversible error if the missing
information is not otherwise discernible from the record.” (In re Marriage of Hubner
(2001) 94 Cal.App.4th 175, 183 (Hubner).)
       Here, the trial court stated on the record and in its order that the monthly guideline
amount was $917, but it ordered $300 in child support with an additional $200 to pay off
child support arrears.4 In setting this number the court stated that, after paying the
guideline amount, Mendez would be left with $1,354 for his monthly basic living
expenses. The court described Mendez’s monthly expenses of $2,527, including $600
monthly for rent, as “modest,” and stated that having only $1,354 to pay these expenses
was “clearly not affordable.” Although the court excluded a monthly $100 charitable
contribution from Mendez’s estimated expenses, it did not otherwise question his living
expenses. Instead, based on the foregoing the court deviated downward with the stated
purpose of permitting Mendez to meet his living expenses while also providing child
support to mother and funds to the Department for support arrears.



       3
         All further statutory references are to the Family Code.
       4
         The court initially stated the guideline amount as $903, however the order issued
after hearing stated the guideline amount as $917. During the hearing the court initially
proposed deviating child support downward to $200 monthly but increased this amount to
$300 with the additional arrears payment in light of Mendez’s ability to pay the then-
current child support amount.
                                              3
       The Department argues that the only evidence presented regarding Mendez’s
ability to pay child support was his income and expense declaration and his testimony
that he had been paying $527 per month. The Department contends this was insufficient
to support a lower than guideline amount, because his monthly expenses were merely
“estimated,” rather than supported by evidence. They note, for example, that Mendez’s
income and expense declaration did not include his child support payment. However, the
evidence before the trial court included Mendez’s paystubs, which supported his stated
income and also reflected a child support deduction. Additionally, while the Department
argues that Mendez had paid all but one month of his child support in 2021, the
Department also reported that Mendez owed over $25,000 in child support arrears, which
if true, might suggest that the current amount has not always been affordable.
       Notwithstanding the trial court’s observations regarding affordability, we note that
Mendez’s monthly income increased by approximately $1,000, from $1,464 to $2,405,
between 2015 and the present. Despite this more than 50% increase in income, the court
reduced Mendez’s monthly child support obligation by more than 40% from the amount
he had been paying and set an amount more than 60% below guideline. The record does
not include the income and expense declaration from 2015, so we are unable to determine
whether Mendez’s living expenses likewise increased during that time. Nothing in the
court’s stated findings or the record before us explains why the court reduced child
support to an amount below what Mendez was already paying, notwithstanding his
purported ability to afford the current amount. Even if substantial evidence supports the
court’s factual findings regarding affordability, these findings do not support the order
setting child support below the amount Mendez was already paying. The court failed to
articulate its reasoning for this change.
       Moreover, even when the trial court articulates the guideline amount and
determines that a downward deviation is warranted, it must still state the reasons the
support ordered is in the best interests of the children. (Y.R., supra, 9 Cal.App.5th at
                                              4
p. 984.) Here, the court stated that the order was in the children’s best interest but did not
elaborate further. The Department argues that deviating from the support guideline
without expressly stating the reasons why the amount ordered is consistent with the best
interests of the children was an abuse of discretion. (§ 4056, subd. (a).) Because the
court did not articulate its reasoning and because we are unable to discern its reasoning
from the record, we are unable to conclude that the downward deviation in child support
from $917 to $300 monthly was in the children’s best interest and that the court
appropriately exercised its discretion. (Hubner, supra, 94 Cal.App.4th at p. 183.) As
such, we will reverse and remand for compliance with section 4056. (Y.R., at p. 985.)
                                       DISPOSITION
       The trial court’s order modifying the child support award is reversed. The matter
is remanded to the trial court with directions to conduct further proceedings, as necessary,
to make the requisite findings in compliance with section 4056.




                                              5
                                   _______________________________
                                   Greenwood, P. J.




      WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Wilson, J.




Santa Cruz County DCSS v. Mendez
No. H049394